             Case 1:20-mc-00086-CKK Document 7 Filed 04/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 GREGORY GUICE,
     Petitioner,
     v.                                                     Case No. 20-mc-86 (CKK)
 FEDERAL TRADE COMMISSION,
      Respondent.

                                 MEMORANDUM OPINION
                                     (April 9, 2021)

        In December 2018, the Federal Trade Commission (“FTC”) secured an order from District

Judge Carlos E. Mendoza of the Middle District of Florida, enjoining Mr. Kevin Guice from

participating in telemarketing activities. See Order & Permanent Injunction, ECF No. 3-1, at 40–

41. Judge Mendoza’s order also permits the FTC to monitor Mr. Guice’s compliance therewith,

including through the use of depositions and subpoenas. See id. at 50–51. While monitoring Mr.

Guice’s subsequent compliance with Judge Mendoza’s order, the FTC found cause to believe that

Mr. Guice was participating in additional telemarketing activities and using his immediate family’s

PayPal accounts to funnel money from these activities back to himself. See FTC Opp’n, ECF No.

3, at 2–5.

        Accordingly, on August 17, 2020, the FTC issued a subpoena to PayPal Holding, Inc.

(“PayPal”) requesting the production of financial records related to Mr. Kevin Guice. See FTC

Subpoena, ECF No. 3-2, at 1. PayPal is located in San Jose, California, and the FTC’s subpoena

requests that PayPal produce responsive documents to the FTC’s San Francisco office in the

Northern District of California. See id. Among other things, the FTC’s subpoena requests

production of PayPal records relating to Mr. Guice’s brother, Mr. Gregory Guice. See FTC Opp’n,

ECF No. 3, at 5. In turn, Mr. Gregory Guice has now filed with this Court a motion to quash the




                                                1
         Case 1:20-mc-00086-CKK Document 7 Filed 04/09/21 Page 2 of 2




FTC’s third-party subpoena of PayPal and to enter a related protective order shielding his PayPal

account from the FTC’s subpoena. The FTC opposes Mr. Gregory Guice’s motions.

       Federal Rule of Civil Procedure 45(d)(3) states that motions to quash or modify a subpoena

must be filed with “the court for the district where compliance is required.” The Advisory

Committee notes to the rule further explain that “subpoena-related motions and applications are to

be made to the court where compliance is required. . . . ” Fed. R. Civ. P. 45 Advisory Committee’s

Notes on 2013 amendments; see also United States v. Preston, No. CV 13-00265 (RC), 2015 WL

13708609, at *2 (D.D.C. Aug. 24, 2015) (explaining that a motion addressing subpoena

compliance must be filed in the district where compliance will occur). Here, Mr. Gregory Guice

seeks to quash a subpoena requesting that PayPal produce records to the FTC in San Francisco,

California. See FTC Subpoena, ECF No. 3-2, at 1. Pursuant to Rule 45(d)(3), Mr. Gregory Guice

must, therefore, file any motions to quash or modify this subpoena within the North District of

California, the judicial district comprising San Francisco, California and “where compliance is

required.” Fed. R. Civ. P. 45(d)(3). Consequently, this Court does not have jurisdiction to

adjudicate Mr. Gregory Guice’s motion to quash, or his related request for a protective order. The

Court will, therefore, DENY WITHOUT PREJUDICE Mr. Gregory Guice’s [1] Motion to Quash

and [2] Motion for Protective Order.

       An appropriate Order will accompany this Memorandum Opinion.

Date: April 9, 2021

                                                       /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                                2
